Exhibit 10.1.a

 

AMENDMENT TO

 

HARTE-HANKS, INC.

 

NON-QUALIFIED PERFORMANCE STOCK OPTION AGREEMENT

 

THIS AGREEMENT, effective as of the              day of December, 2005 (the
“Amendment Date”) is between Harte-Hanks, Inc., a Delaware corporation
(hereinafter referred to as the “Corporation”), and                         
(hereinafter referred to as the “Participant”).

 

WITNESSETH:

 

WHEREAS, the Corporation has adopted the Harte-Hanks, Inc. 1991 Stock Option
Plan (the “Plan”), which provides for the grant of Non-Qualified Performance
Stock Options to employees of the Corporation and its Subsidiaries or Parent as
selected by the Board to purchase shares of common stock of the Corporation, par
value one dollar ($1.00) per share (the “Common Stock”);

 

WHEREAS, the Participant was awarded Non-Qualified Performance Stock Options
(the “Options”) as shown on Exhibit A, which were unvested as of December 31,
2004 pursuant to stock option agreement(s) (the “Option Agreement”);

 

WHEREAS, the parties hereto desire to evidence in writing the terms and
conditions of this amendment to the Options;

 

WHEREAS, new Section 409A of the Internal Revenue Code (“Code”) has affected
certain tax rules relating to the Options; and

 

WHEREAS, the Internal Revenue Service has permitted certain amendments to stock
options in order to comply with Code Section 409A, provided such amendments are
agreed to no later than December 31, 2005.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, the parties hereto hereby agree as follows:

 

1. As of the Award Date, the Options are hereby amended to provide that,
notwithstanding any other provision of the Option Agreement, each Option will
only be exercisable on the business day following the Vesting Date of the Option
shown on Exhibit A and will be exercised in the manner I elect in Section 2;
provided that the automatic exercise of the Option will only occur if on the
date of such exercise the fair market value of the Common Stock exceeds the
applicable Option Price shown on Exhibit A.

 

2. I hereby elect to exercise such Option in the following manner (check one)



--------------------------------------------------------------------------------

a.              automatic exercise and hold.

 

             I will submit a check to the Company in the amount of the required
exercise price and tax withholding amounts no later than 5pm on the exercise
date.

 

Or

 

             I will pay the aggregate exercise price amount and any required tax
withholding amount in Common Stock that has been owned by me for at least six
months prior to the exercise date. Accordingly, I will deliver a notarized
statement that I owned for at least six months the number of shares of Common
Stock to be used as payment for (i) the exercise of the Option and
(ii) withholding taxes due upon exercise (and delivering cash by 5pm on the date
of exercise, to the extent the value of such shares is less than the exercise
price and the tax amount). I recognize that the shares of Common Stock used to
pay for the exercise price and taxes will be valued at the closing price on the
exercise date.

 

b.              automatic broker-assisted cashless exercise. In order to comply
with the stock ownership guidelines for officers, upon the exercise of such
options I will retain fifty percent (50%) of the “Net Shares” related to the
exercise. “Net Shares” means the number of shares remaining after (i) the sale
of shares to cover the exercise price of options and (ii) the sale of shares
sufficient to pay taxes related to the exercise of options.

 

I understand such exercise will be in accordance with the procedures adopted by
the Committee administering the Plan.

 

3. Except as provided in paragraph 1, above, the Option Agreement shall remain
in full force and effect until its expiration at the end of the exercise date
described above.

 

4. By signing below, the Participant certifies that he is not in possession at
this time of any material non-public information relating to the Corporation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

    Participant:              

Address:

    Harte-Hanks, Inc. By:              



--------------------------------------------------------------------------------

Exhibit A

 

Option No.   Grant Date   Exercise Price   Vesting Date   Number of
Options